Title: John Quincy Adams, Lists of Deeds Estate of John Adams, 20 September 1826
From: Adams, John Quincy
To: 


				
					
					September 20, 1826
				
            Salt-Marsh—Acres—QursRodsAdams—Elihu to John Adams.30. March 17723.Crosby—Joseph to John Adams3. Augt. 17726.Crosby—Joseph to John Adams27. Octr. 17795.2.Bass—Samuel to John Adams13. Jany 1789.7.2French—Moses to John Adams17. Novr 17924.
            
            Penn’s ValleyDeed John Adams to John Quincy Adams. 8. Augt: 1803.About 102 Acres—More or less, by estimation.1. 10. Acres—Billings Deed 13. April 1744—9 1/2 Acres More or less.Will of John Adams Senior—8. Jany. 1760.2. 35. Acres.Will—given to Peter B. AdamsDeed Peter B. Adams to John Adams. 28. Feby. 1774.3. 16 1/2 Acres.Deed—Nathaniel Belcher to J. Adams, P. B. Adams & Joseph Field 24. April 1762. and planDeed—P. B. Adams and Fox Field to J. Adams 6. April 1764.4. 46. AcresDeed—W. & S. Vesey to John Adams 12. Feby 1788.107 1/2
            
            Appraisement by P. B. Adams, James Brackett and John Hall. 23. June 1803.Minutes made by J. Adams.
            
            
            Woodland—One Lot of 6. Acres and one of four10. AcresBealeDeed from Benjamin Beale to John Adams—18. May 1772.10.SavilMary Crane, Samuel Savil, Nathaniel Savil, Benjamin Savil, and John Savil—5. Octr. 1795.One Tract containing Eleven Acres, one Quarter and twenty Rods, bounded Northerly on a Wood lot of P. B. Adams. Southerly partly on J Adams, and partly on Owen’s field. Westerly on land of P. B. Adams and Easterly on a Pasture of Norton Quincy.11. 1. 20Another Tract, containing seven Acres and 36 Rods, bounded Southerly on Major Belcher’s Lot. Northerly on land of John Adams. Easterly on land of Thomson Baxter, Westerly on Land of Benjn. Savil deceased, now in possession of Nathl. Savil7. 0. 36.Quincy.Josiah Quincy to John Adams—1. Novr. 1779.10.Hancock’s Exors. to Bryant—Bryant to Quincy.BorlandLeonard Vassall Borland to John Adams. 26. Septr. 1787.one Lot Woodland of 25 Acres bounded Southwardly and Westwardly on land of Moses Brackett—Northwardly on John Field, Joseph Field and Elijah Belcher. Westwardly on said Belcher Northwardly on Ebenezer Field and Josiah Veazie—and Eastwardly on land of Samuel Quincy and Benjamin savil.25.One Lot containing about six Acres Bounded Eastwardly on Deacon Daniel Arnold; Southwardly by Charles Baxter Westwardly on said Arnold, Northwardly on William Vesey.6.Joy.John Joy to John Adams. 18. June 1791.One Lot of Woodland bounded Northerly and Easterly on John Hall, Southerly on James Brackett and Benjamin savil, and Westerly on John Adams20William and Ruth Adams to John Adams—15. Decr. 1783.Woodland—9 Acres Bounded, Northerly on land of Heirs of Hannah Nightingale and Heirs of Mary Hayward Easterly on land of Ebenezer Miller, Southerly partly on Moses Brackett and partly on James Brackett, Westerly on Milton line9.Moses and Huldah Babcock to John Adams—2 May 1783.Land, seven Acres, three Woodland four pasture—Bounded Easterly on John Adams. Southerly partly on J. Adams, and partly on Deacon Ebenezer Adams—Westerly partly on land lately set off to Jerusha Adams, and partly on woodland set off as thirds to the wife of Samuel Nightingale, Northerly on land of William Vesey.3 and 4.Ebenezer Thayer to John Adams—16. Feby 1789.Woodland six Acres bounded Southerly on Woodland of J. Adams Westerly on Milton line. Northerly partly on Woodland of Seth Spear, and partly of John Nightingale Easterly on said Nightingale, being land set off to Hannah Mann and Ruth Spear, in the 600 Acres which Tract formerly belonged to Samuel Ruggles.6.In all Acres 131. 2. 16.Curtis Neddy to John Adams 16. June 1796.Second Lot—Furnace Wood lot. bounded Northwesterly and North-Easterly on Land of Captain John Hall, Southeasterly on Land of Wilson Marsh and Jonathan Marsh, Southwesterly on Land of John Newcomb.16.147. 2. 16.
				
					
				
				
			